ORDER
PER CURIAM.
Appellant Stanley Riggins (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed Movant’s conviction for second degree burglary in violation of section 569.170 RSMo 2000. State v. Riggins, 11 S.W.3d 628 (Mo.App.1999). He now contends the motion court clearly erred in denying his claim that his trial attorney provided ineffective assistance. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).